DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment 
1- The amendment filed on 10/03/2022 has been entered and fully considered. Claims 1-10, 36-42 and 52-65 remain pending in the application, where the independent claims have been amended. New claims 66-72 have been added.

Drawings
2- The replacement drawings filed on 10/03/2022 are acceptable and entered.


Response to Arguments
3- Examiner has considered Applicants’ proposed amendments and acknowledges they moot/overcome the 35 USC 112 rejection of the pending claims as set forth in the non-final office action mailed on 5/03/2022. The above rejections are therefore withdrawn.

4- Applicants’ amendments and their corresponding arguments with respect to the rejections of the pending claims under 35 USC §102 have been fully considered but are found not persuasive to overcome the prior art used in the previous office action, despite the fact that the amendments have changed the scope of the invention and overcome the rejection as written in the previous office action.
5- Therefore, the amendments necessitated, upon further consideration, new grounds of rejection using different teachings from the same references used in the previous office action. The new limitations are addressed in the rejections here under in more details.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status (MPEP 706.02(m)).  

6- The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7- Claims 1-2, 4, 6-10, 36-42, 52, 55, 60, 62-72 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Monshouwer et al. (PGPUB No. 2002/0080365).

As to amended claims (1, 36), 9, Monshouwer teaches a measurement system for use in measurements of in-plane distortions of a workpiece including a workpiece diffraction grating disposed in mechanical cooperation with the workpiece, the workpiece diffraction grating configured to diffract light in reflection; (claim 9) wherein the workpiece diffraction grating is defined on a surface of the workpiece (Abstract, ¶ 58-59 and Figs. 1-8; workpiece W with grating P1/P2 and mask MA/WEP with grating M1/M2), the measurement system comprising: an optically-transparent member, or optical member, (MA) having a reference diffraction grating (M1 and/or M2) defined on a first surface thereof, the reference diffraction grating configured to diffract light in transmission, the optically-transparent member disposed so that the reference diffraction grating and the workpiece diffraction grating are in a parallel and spaced-apart fashion to define a gap between the workpiece diffraction grating and the reference diffraction gratings (Figs. 1, 3, 7-8; distance between MA and W and the gratings thereon), and an illumination system (source LA/1/1’/76, detectors 13/13’/17/17’ and optics) configured to deliver light to a second surface of the optically-transparent member such that the light impinges onto the reference diffraction grating at an oblique angle of incidence (condenser CO necessarily provides beams perpendicular and oblique, onto mask MA and its gratings); the light from the illumination system covering an illumination area that collectively illuminates a plurality of reference diffraction grating groups (the reference grating, and its grooves or slits that form the diffracting, necessarily have many regions in the plane of the grating. These regions are considered here as the claimed diffraction grating groups).  

As to amended claim 2, Monshouwer teaches the measurement system of claim 1, wherein the optically-transparent member includes a plane-parallel plate, wherein the first surface and the second surface of the optically-transparent member are substantially parallel to one another (mask MA).  

As to claim 4, Monshouwer teaches the measurement system of claim 1, wherein the workpiece diffraction grating has a first period, the reference diffraction grating has a second period, and the first period is substantially twice as big as the second period (¶ 81, 91).  

As to claim 6, Monshouwer teaches the measurement system of claim 5, wherein the workpiece diffraction grating is configured to form secondary diffracted beams from the light incident thereon, wherein the secondary diffracted beams represent zeroth, and 1st order of diffraction (necessary to the diffraction of light on gratings P1/P2, as shown by example in Fig. 7; consider also ¶ 37-40).  

As to claim 7, Monshouwer teaches the measurement system of claim 1, wherein the workpiece diffraction grating is configured to direct diffracted light substantially perpendicular to the workpiece diffraction grating towards the optically-transparent member (using Figs. 3 or 7 as a template, the 0th order reflected diffraction beam, not shown, is necessarily directed up substantially perpendicular to the grating of W).  

As to amended claim 8 and new claims 66-67, 69-72, Monshouwer teaches the measurement system of claims 7 and 52, further comprising an optical detection system including an optical detector (13/13’), the optical detection system disposed to be separated from the workpiece diffraction grating by the optically-transparent member and configured to acquire spatial light distribution that has been formed by output beams form the workpiece diffraction grating as a result of interference between the output beams; and (claims 66, 69, 71) wherein the optical detector is configured to acquire spatial light distribution that has been formed by output beams from the workpiece diffraction grating as a result of interference between the output beams; and wherein the spatial light distribution defined as a result of the interference between the output beams is acquired by the optical detector to produce data representing the in- plane distortions of the workpiece (Figs. 1-3, Abstract, ¶ 17-22, 36-40, 60-65, 74, 81 for ex.) ; (Claims 67, 70, 72) wherein the spatial light distribution is substantially insensitive to an out-of-plane distortion of the workpiece (this limitation is interpreted as a mere intended result with no clear structural claimed limitation leading to the result. It is then interpreted that the prior art device is capable of achieving such result if appropriate optics parameters and their adjustments are chosen appropriately).  


As to claim 10, Monshouwer teaches the measurement system of claim 1, further comprising a mechanical support unit and wherein both the workpiece diffraction grating and the workpiece are supported by the mechanical support unit (Fig. 1 and ¶ 57 for ex; housing of the system providing support for both gratings, the mask and the substrate W).  

As to amended claims 37-38, Monshouwer teaches the measurement system of claim 36, wherein the reference diffraction 3grating forms a first diffraction radiation and a second diffraction radiation which is different from the first diffraction radiation in diffraction order; (claim 38) wherein the first diffraction radiation and the second diffraction radiation are irradiated at the workpiece diffraction grating (grating necessarily produce multiple diffraction orders. See Figs. 1-3,  ¶ 40, 58-60, 73-74, 97 for ex. Also, both gratings M1/2 can be two dimensional and produce each, separately or combined, multiple diffraction radiations towards substrate W).  

As to amended claims 39-42, Monshouwer teaches the measurement system of claim 37, wherein the workpiece diffraction grating diffracts the diffraction radiation and the second diffraction radiation, and wherein diffracted first and second diffraction radiation propagate along a first direction (Figs. 1, 3, 8; gratings P1/2 diffract back the incident diffraction radiations from M/RGP back towards the mask); (claim 40) wherein the diffracted first and second diffracted radiation pass through the optical member (Figs. 1, 3); (claim 41) further comprising an optical system arranged between the optical member and the detector (Figs. 1, 3; optical lenses, prisms, beam combiners); (claim 42) wherein the light source irradiates the optical member via at least part of the optical system (given the 112 issues here above, Figs. 1, 3; light reflected/diffracted from the substrate  gratings is directed through the optics towards the detector(s)).  

As to amended claim 52, Monshouwer teaches a measurement system for use in measurements of in-plane distortions of a workpiece that includes a workpiece diffraction grating that is configured to diffract light in reflection, the measurement system comprising: an optical detector; a reference diffraction grating that is spaced apart from the workpiece diffraction grating and substantially parallel to the workpiece diffraction grating, the reference diffraction grating being configured to transmit light; and a light source that directs a measurement beam at the reference diffraction grating; wherein the measurement beam directed at the reference diffraction grating is (i) transmitted through the reference grating and directed at the workpiece diffraction grating, (ii) reflected off of the workpiece diffraction grating and directed at the reference diffraction grating, and (iii) transmitted through the reference grating and directed at the optical detector (see rejections of claims 1/36 and 39-42 here above).  

As to claim 55, Monshouwer teaches the measurement system of claim 52 wherein the reference diffraction grating has a larger pitch than the workpiece diffraction grating (both configurations are considered).  

As to claim 60, Monshouwer teaches the measurement system of claim 52 wherein the measurement beam has an oblique incidence on the reference diffraction grating, and wherein light is reflected off of the workpiece diffraction grating normal to the workpiece diffraction grating (Figs. 1, 3, 8 and ¶ 57-60 for ex.; condenser CO necessarily provides beams perpendicular and oblique, onto mask MA and its gratings; also Fig. 1 shows light reflected perpendicular to substrate W).

As to claims 62-63, Monshouwer teaches the measurement system of claim 60 further comprising an optically transparent member that retains the reference refractive grating; (claim 63) wherein the optically transparent member includes a first member surface and an opposed second member surface, and wherein the member surfaces are not parallel (Figs. 1, 8, ¶ 60 for ex.; mask MA or mask RGP with wedge WEP; ¶ 100 for ex).  

As to amended claim 64, Monshouwer teaches the measurement system of claim 52 further comprising a mover that moves one of the diffraction gratings relative to the other diffraction grating (Fig. 1 and ¶ 56; WT for ex.) 
 
As to claim 65, Monshouwer teaches the measurement system of claim 64 wherein the mover rotates one of the diffraction gratings relative to the other diffraction grating (¶ 64 incorporates reference EP0498499 to explain further the details of the moving platform WT in Fig. 1. The EP 
reference considers rotating the substrate W with respect to the Z axis, see Fig. 1, 26 for ex.).

As to claim 68, Monshouwer teaches the measurement system of claim 1 wherein the light impinges onto the reference diffraction grating prior to the light being directed toward the workpiece diffraction grating (Figs. 1, 3).  

Claim Rejections - 35 USC § 103

8- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9- Claims 5, 54, 56 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Monshouwer.

As to claim 5, Monshouwer teaches the measurement system of claim 1.
Monshouwer does not teach expressly, with emphasis, wherein the reference diffraction grating is configured to produce a 1st order of diffraction from said light impinging onto the reference diffraction grating at the oblique angle of incidence.
However Monshouwer teaches using any selected diffraction order (¶ 31, 37). One with ordinary skill in the art would find it obvious to select a 1st order from the reference grating with effective results using higher light intensity than that of higher orders (see MPEP 2143 Sect. I. B-D).
 Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Monshouwer in view of the suggestions in its different embodiments so that the reference diffraction grating is configured to produce a 1st order of diffraction from said light impinging onto the reference diffraction grating at the oblique angle of incidence, with the advantage of effectively optimizing the measurement of the diffraction results.

  As to claim 54, Monshouwer teaches the measurement system of claim 52 wherein the reference diffraction grating is a two dimensional diffraction grating (¶ 58).
Monshouwer does not teach expressly wherein the workpiece diffraction grating is a one dimensional diffraction grating.
However, Monshouwer teaches that the substrate gratings are only preferably two dimensional (¶ 58), which suggests to one with ordinary skill in the art the possibility to use a one dimensional grating for cost and ease of use motivations (See  MPEP 2143 Sect. I. B-D).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of  Monshouwer in view of other embodiment suggestions so that the workpiece diffraction grating is a one dimensional diffraction grating, with the advantage of reducing the cost and the complexity of the optical diffraction measurements.

As to claim 56, Monshouwer teaches the measurement system of claim 55.
Monshouwer does not teach expressly wherein a pitch ratio of the reference diffraction grating and the workpiece diffraction grating is approximately two to one, even though a larger pitch is suggested (see ¶ 58).
However, one with ordinary skill in the art would find it obvious to use a reference grating with at least a 2:1 pitch ratio so to obtain enough diffraction beam orders from the reference grating to measure the substrate and its grating and avoid any low resolution issues; and also because it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of  Monshouwer in view of other embodiment suggestions so that a pitch ratio of the reference diffraction grating and the workpiece diffraction grating is approximately two to one, with the advantage of optimizing the resolution of the optical diffraction measurements of the substrate.

10- Claim 61 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Monshouwer in view of Yanagida et al. (2010/0181503, cited by Applicants).

As to amended claim 61, Monshouwer teaches the measurement system of claim 60.
Monshouwer does not teach expressly wherein the light source includes a time delay system.  
However, in a similar field of endeavor of optical lithography measurements using gratings, Yanagida teaches an optical system (Abstract and Figs. 1-41) using diffraction gratings (¶ 112, 139) wherein the light source include a time delay system (¶ 89, 93)
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the apparatus of Monshouwer in view of Yanagida’s suggestions so that the light source include a time delay system, with the advantage taught by Yanagida of efficiently using the light source (¶ 89).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571)272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohamed K AMARA/
Primary Examiner, Art Unit 2886